  Case: 21-60159
     Case:          Document: 00515867243
           1:21-cv-00023-SA-DAS Doc #: 6 Filed:Page: 1 1Date
                                                05/18/21 of 4Filed:
                                                             PageID 05/18/2021
                                                                      #: 33




                    United States Court of Appeals
                                  FIFTH CIRCUIT
                               OFFICE OF THE CLERK
LYLE W. CAYCE                                                    TEL. 504-310-7700
CLERK                                                         600 S. MAESTRI PLACE,
                                                                      Suite 115
                                                             NEW ORLEANS, LA 70130

                                May 18, 2021


Mr. David Crews
Northern District of Mississippi, Aberdeen
United States District Court
301 W. Commerce Street
Aberdeen, MS 39730

      No. 21-60159      In re: Thomas Taylor
                        USDC No. 1:21-CV-23


Dear Mr. Crews,
Enclosed is a copy of the judgment issued as the mandate.


                                   Sincerely,
                                   LYLE W. CAYCE, Clerk



                                   By: _________________________
                                   Whitney M. Jett, Deputy Clerk
                                   504-310-7772
cc w/encl:
     Mr. Thomas Edward Taylor
Case: 21-60159
   Case:          Document: 00515867244
         1:21-cv-00023-SA-DAS Doc #: 6 Filed:Page: 1 2Date
                                              05/18/21 of 4Filed:
                                                           PageID 05/18/2021
                                                                    #: 34




           United States Court of Appeals
                for the Fifth Circuit                          United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                  May 18, 2021
                                  No. 21-60159
                                                                  Lyle W. Cayce
                                                                       Clerk

   In re: Thomas Edward Taylor,

                                                                           Movant.


                         Motion for an order authorizing
                     the United States District Court for the
                   Northern District of Mississippi to consider
                    a successive 28 U.S.C. § 2254 application


   Before Jones, Elrod, and Higginson, Circuit Judges.
   Per Curiam:
          Thomas Edward Taylor, Mississippi prisoner # 41189, was convicted
   by a jury of capital rape and was sentenced to life imprisonment. Taylor now
   moves for authorization to file a successive 28 U.S.C. § 2254 application
   challenging his conviction.
          This court may authorize the filing of a successive § 2254 application
   only if the applicant makes a prima facie showing that either (1) his claim
   relies on a new rule of constitutional law that was made retroactive to cases
   on collateral review by the Supreme Court and was previously unavailable;
   or (2) the factual predicate for the claim could not have been discovered
   previously through due diligence, and the underlying facts, if proven, would
   be sufficient to establish by clear and convincing evidence that, but for
   constitutional error, no reasonable factfinder would have found the applicant
Case: 21-60159
   Case:          Document: 00515867244
         1:21-cv-00023-SA-DAS Doc #: 6 Filed:Page: 2 3Date
                                              05/18/21 of 4Filed:
                                                           PageID 05/18/2021
                                                                    #: 35



                                       No. 21-60159


   guilty of the underlying offense. 28 U.S.C. § 2244(b)(2)(A), (B), (b)(3)(C).
   A claim presented in a second or successive habeas corpus application under
   § 2254 that was presented in a prior application shall be dismissed.
   § 2244(b)(1).
          If granted authorization, Taylor intends to raise three grounds for
   relief. He first asserts that the trial judge failed to follow state law by affording
   him a mental evaluation followed by a competency hearing after determining
   that he was incompetent.         Second, he contends that he is entitled to
   DNA testing of existing evidence, and he asserts that such testing would
   establish his innocence. Finally, Taylor claims that his indictment was forged
   and was not issued by a grand jury.
          Taylor does not assert that his claims rely on a new rule of
   constitutional law, and thus he must satisfy the provisions of
   § 2244(b)(2)(B). He has failed to make a prima facie showing that the factual
   predicate for his proposed claim regarding his competency, which concerns
   events that occurred before or during his trial, could not have been
   discovered previously through the exercise of due diligence.                     See
   § 2244(b)(2)(B)(i), (b)(3)(C). Further, as to all three of his proposed claims,
   Taylor has failed to make a prima facie showing that the facts underlying the
   claims, if proven and viewed in the light of the evidence as a whole, would
   establish by clear and convincing evidence that, but for constitutional error,
   no reasonable finder of fact would have convicted him.                           See
   § 2244(b)(2)(B)(ii), (b)(3)(C).
          Accordingly, IT IS ORDERED that Taylor’s motion for
   authorization to file a second or successive § 2254 application is DENIED.
   His motion for appointment of a facilitator or advocate is also DENIED.
          This is Taylor’s third unsuccessful attempt to obtain this court’s
   authorization to file a successive § 2254 application to challenge his capital




                                            2
Case: 21-60159
   Case:          Document: 00515867244
         1:21-cv-00023-SA-DAS Doc #: 6 Filed:Page: 3 4Date
                                              05/18/21 of 4Filed:
                                                           PageID 05/18/2021
                                                                    #: 36



                                     No. 21-60159


   rape conviction. Taylor was previously warned that future frivolous or
   repetitive requests for authorization to file a successive § 2254 application
   could result in the imposition of sanctions.
          As Taylor has failed to heed our prior warning, he is
   SANCTIONED and ordered to pay the amount of $100 to the Clerk of this
   court. He is BARRED from filing in this court or in any court subject to this
   court’s jurisdiction any challenge to his conviction for capital rape until the
   sanction is paid in full, unless he first obtains leave of the court in which he
   seeks to file such challenge.
          Additionally, Taylor is WARNED that further frivolous, repetitive,
   or otherwise abusive filings will invite the imposition of additional and
   progressively more severe sanctions, including dismissal, monetary
   sanctions, and restrictions on his ability to file pleadings in this court and any
   other court subject to this court’s jurisdiction. He is also WARNED that he
   should review any pending appeals and actions and move to dismiss any that
   are frivolous.




                        A True Copy
                        Certified order issued May 18, 2021


                        Clerk, U.S. Court of Appeals, Fifth Circuit




                                           3
